In our opinion, in this case, we quoted a portion of the charge to the jury and held that it was erroneous in that it made the assumption of risk depend upon negligence. On a motion for a rehearing our attention is called to the fact that there is no assignment of error on the judge's charge. However, error is assigned on the refusal to give the defendant's 6th request which properly states the law of assumed risks. It or its equivalent should have been given. The portion of the charge quoted in the opinion shows that plaintiff's claim that the charge properly covered the question of assumed risk is not sustained. The circuit judge erred in refusing to give the 6th request or its equivalent.
In respect to these matters the opinion is modified and the motion for rehearing denied.
BIRD, C.J., and SHARPE, STEERE, FELLOWS, WIEST, and CLARK, JJ., concurred.
Justice MOORE took no part in this decision. *Page 327